        Case 8:18-cr-00363-PJM Document 79 Filed 03/16/20 Page 1 of 3

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA, *

                                        *
vs.
                                        * CRIMINAL NO.: PJM18-363

DEVIN HEFLIN,                   *
                          Defendant
                                        *


                   EMERGENCY MOTION TO REQUEST
                    MODIFICATION OF SENTENCE


      COMES NOW, the Defendant, DEVIN HEFLIN, through his attorney Marc

G. Hall, Esq., respectfully requests this Honorable modify the sentence in this

matter and for reasons states as follows:

      1. The court sentenced the defendant on September 12, 2019 as follows: one

month to be served over successive weekends to be followed by five months of

location monitoring and supervised release.

      2. The Defendant has completed the period of location monitoring and

is successfully participating in his supervised release. He has not however done the

weekends in jail do to there having been no available bed space.

      3. He has now ben informed by his probation officer to report to the District

of Columbia Jail on Friday, March 20, 2020.

      4. As the court is aware the United States currently has an outbreak of

Coronavirus also known as Covid-19 in the United States and specifically in the
        Case 8:18-cr-00363-PJM Document 79 Filed 03/16/20 Page 2 of 3
State of Maryland. As a result the U.S. District Court has issued a several standing

orders limiting access to the Courthouse and ending jury trials until after April 26,

2020. There have been repeated warnings from the United States Government for

people to practice “social distancing” and refrain from contact with one another.

      5. Under these extreme circumstances it would be dangerous for the

defendant to have to enter the District of Columbia Jail. Each time he enters and

leaves the Jail would be an opportunity for him to catch the virus and spread it to

his family and each time would also be opportunity where he could catch the virus

on the outside and then spread it to inmates and guards in the D.C. Jail.

      6. WHEREFORE, for these reasons the Defendant, Mr. Heflin requests that

the weekends to serve in this case be eliminated and that instead the Court

substitute a greater period of home confinement..


                                       Respectfully submitted,

                                              Law Offices of Marc G. Hall, P.C.


                                                     /s/
                                              Marc G. Hall
                                              Fed Bar No. 01386
                                              7474 Greenway Center Drive
                                              Suite 150
                                              Greenbelt, MD 20770
 Case 8:18-cr-00363-PJM Document 79 Filed 03/16/20 Page 3 of 3
                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Document was
electronically delivered, this 16th day of March 2020 to: The United States
Attorney’s Office, Greenbelt, Maryland.


                                             /s/
                                        Marc G. Hall
